ORDER
RUBIN, District Judge.
In its Order of October 15, 1968, the court directed the Tangipahoa Parish School Board to prepare and submit a school desegregation plan by November 11, 1968, that would convert the Tangipahoa Parish School System into a unitary system by the start of the 1969-70 school year, 298 F.Supp. 283. On November 11, 1968 the Superintendent of Schools of Tangipahoa Parish filed a Response to the Order informing the court that the “School Board is unable to come forward with any better plan than that now in operation.” That same date, the defendants filed an appeal from the Order of October 15, 1968.
In view of this appeal, the court does not think that the present plan should be altered until the appeal has been heard, unless it appears that the hearing on appeal will not be held in time *286for changes to be adopted for the 1969-70 school year.
However, if the court’s Order should be affirmed, then a proposed new plan in accordance with' the Order should be ready for review and possible implementation promptly thereafter, and in any event, by the start of the 1969-70 school year. •
It is therefore ordered that Dewitt Sauls, as Superintendent of the School System, shall, within five days, request the assistance of the Educational Resource Center on School Desegregation located at 8200 Hampson Street, New Orleans, La.1
The Center shall be requested to confer with the Tangipahoa Parish School Board, Dewitt Sauls, and any other officials of the Tangipahoa Parish School System it may see fit, and to prepare a desegregation plan for the Tangipahoa Parish School System in accordance with the court’s Order of October 15, 1968, to be considered for implementation at the beginning of the 1969-70 school year. The plan should have as its objective the elimination of all segregated schools and racially discriminatory practices in the operation of the Tangipahoa Parish School System, while maintaining the highest possible quality of public education for all children in Tangipahoa Parish. The Center shall be requested to complete the plan, if possible, within forty-five days.
The defendants and their employees shall cooperate fully with the Center and shall make available to them, upon request, all records, data and other information necessary for the complete study of the Tangipahoa Parish School System.
Upon completion, the plan shall be presented to the court by the defendants and copies shall be sent to counsel for the plaintiffs. A hearing shall then be set at which time the plan shall be considered by the court. At such hearing testimony shall be permitted either in support of the plan or with respect to any objections that may be filed by either plaintiffs or defendants.

. The Center is administered through Tulane University and sponsored by Dillard, Loyola, Tulane, and Xavier Universities. It is funded by the United States Office of Education, Division of Equal Educational Opportunities and its services are made available to school boards without cost to them.